Citation Nr: 0717715	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-19 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for post-operative myositis and lumbosacral strain with 
arthritis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1958 to June 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran a disability rating in excess 
of 20 percent for his low back disability.  The veteran 
subsequently initiated and perfected an appeal of this 
determination.  


FINDING OF FACT

The veteran's post-operative myositis and lumbosacral strain 
with arthritis is characterized by low back pain and 
limitation of flexion to 45 degrees or greater.   


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for post-operative myositis and lumbosacral strain with 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5235-43 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the claimant's claim, a 
letter dated in May 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The May 2004 letter 
informed the claimant that additional information or evidence 
was needed to support the claim and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded VA examinations in 
October 2004 and July 2005.  38 C.F.R. § 3.159(c)(4) (2006).  
The records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected lumbosacral spine 
disability since the claimant was last examined.  38 C.F.R. 
§ 3.327(a) (2006).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95.  The July 2005 VA examination report is 
thorough and supported by VA outpatient treatment records.  
The examination in this case is adequate upon which to base a 
decision 

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the RO assigned the current 20 percent disability 
rating at issue here for the claimant's service-connected 
disability and the Board has concluded that the preponderance 
of the evidence is against assigning a higher rating, there 
is no question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The veteran seeks an increased rating for his post-operative 
myositis and lumbosacral strain with arthritis, currently 
rated as 20 percent disabling.  Disability evaluations are 
based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 2002).  However, where an increase 
in the level of a service-connected disability is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2006).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's low back disability is currently rated as 20 
percent disabling under Diagnostic Codes 5237 (lumbosacral 
strain) and 5242 (degenerative arthritis of the spine).  Both 
codes are evaluated under the General Rating Formula for 
Diseases and Injuries of the Spine, which provides the 
following:  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine	100

Unfavorable ankylosis of the entire 
thoracolumbar spine	50
Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine	30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis	20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching.  Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Code 5242 (2006).  

Diagnostic Code 5243, for intervertebral disc syndrome 
(preoperatively or postoperatively), is also frequently 
utilized to rate spinal disabilities.  Intervertebral disc 
syndrome is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or under the 
general rating schedule for spinal disabilities, whichever 
method results in the higher evaluation.  Using the revised 
criteria, intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months warranted a 60 percent evaluation.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than six weeks during the past 12 months, a 40 
percent evaluation is warranted.  With incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months, a 20 percent 
evaluation is warranted.  An "incapacitating episode" is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243, Note 1 (2006).  

Upon receipt of his claim, the veteran was afforded a VA 
orthopedic examination in October 2004.  He stated he 
originally injured his back as the result of a motor vehicle 
accident in service in 1958.  Initial symptoms included low 
back pain and stiffness.  He had an exploratory laminectomy 
in 1959, but no herniated discs were found.  Since that time, 
he has experienced chronic low back pain, worsening in the 
past few years.  He also experiences tenderness, soreness, 
and stiffness of the low back, with occasion radiation of his 
pain into his left lower extremity.  Paresthesias was also 
reported.  He denied any subsequent surgeries.  On objective 
examination the veteran walked with a slow gait.  Evaluation 
of the back revealed well-healed surgical scars and a loss of 
lordosis.  No increased kyphosis or scoliosis was observed.  
Muscular tenderness and soreness was reported with palpation 
of the low back.  Range of motion testing revealed forward 
flexion to 65 degrees, and extension, lateral flexion, and 
lateral rotation to 30 degrees each.  Pain was reported 
across all ranges of motion.  He could raise up on his heels 
and toes.  Straight leg raising was negative.  Reflexes, 
strength, and sensation was symmetrical in both lower 
extremities.  X-rays of the lumbosacral spine confirmed 
arthritic changes.  The final impression was of post-
operative myositis and lumbosacral strain with arthritis.  

Another VA orthopedic examination was afforded the veteran in 
July 2005.  He continued to report dull pain of the low back 
on a daily basis.  He used medication for his pain.  He 
described the pain as fairly constant, occasionally 
increasing, but with no periods of flare-ups.  No related 
disorders, such as bowel or bladder dysfunction, were noted.  
He occasionally used a stick while walking, but denied 
requiring a cane, crutches, or similar devices.  He had used 
a back brace while working as a truck driver, but did not 
currently use one.  On physical examination he had a normal 
gait, without any accentuated lordosis, but with some 
flattening of the lumbar spine.  Range of motion of the 
thoracolumbar spine included forward flexion to 45 degrees, 
extension to 20 degrees, lateral flexion to the left of 20 
degrees and 30 degrees to the right, and lateral rotation to 
30 degrees bilaterally.  Discomfort was reported at the 
extremes of left lateral flexion.  The veteran could stand 
but not walk on his heels and toes.  No fixed deformity or 
abnormality of the musculature of the back was noted.  His 
paraspinal muscles exhibited point tenderness but no spasm on 
examination.  Patellar reflexes were 2+ but Achilles reflexes 
were absent.  No kyphosis or scoliosis was observed.  
Straight leg raising was positive at 45 degrees.  Strength 
was 5/5 in the muscles of the lower extremities, and 
sensation was intact to pinprick and light touch.  The 
examiner also noted that while repetitive motion might cause 
the veteran to experience an increase in pain, soreness, 
tenderness, and fatigability, no such changes were noted on 
the current examination.  Post-operative myositis and 
lumbosacral strain with arthritis was confirmed.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against a disability 
rating in excess of 20 percent for the veteran's lumbosacral 
spine disability.  As noted above, the next higher rating of 
40 percent requires forward flexion of the thoracolumbar 
spine of 30 degrees or less.  However, neither the October 
2004 nor July 2005 VA examination reports reflect limitation 
of flexion to 30 degrees.  The veteran's low back disability 
also does not result in any significant losses of muscle 
strength, reflexes, or sensation, with only an absence of 
Achilles reflexes noted in July 2005.  Additionally, while 
the July 2005 VA examiner noted the veteran may experience 
additional pain, soreness, tenderness, and fatigability due 
to repetitive motion, the examiner did not quantify such 
impairment in terms of additional limitation of motion; 
therefore, a disability rating in excess of 20 percent under 
the factors noted in DeLuca is not warranted at this time.  
See DeLuca, supra.  In the absence of such impairment, the 
criteria for an increased rating are not met.  

Furthermore, evaluation of the veteran's low back disability 
under the criteria for intervertebral disc syndrome also 
would not support an increased rating.  While the veteran has 
reported occasional episodes of increased pain of the low 
back, he has not reported incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months, as would warrant a 40 percent 
rating.  Overall, the preponderance of the evidence is 
against a disability rating in excess of 20 percent for the 
veteran's low back disability.  

The Board is also aware that separate disability evaluations 
are available for scars that are poorly nourished, with 
repeated ulceration; are tender and painful on objective 
demonstration; or cause any limitation of function.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2006).  In 
the present case, the veteran has several surgical scars of 
the low back, according to the examiner reports.  However, 
the examination reports of record have not described his 
scars as poorly nourished, with ulceration or limitation of 
function present.  Overall, no specific impairment has been 
directly attributed by a medical examiner to the veteran's 
scars.  Accordingly, the preponderance of the evidence is 
against a separate disability rating at this time for the 
scars of the low back.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's low back has itself required no 
extended periods of hospitalization since the initiation of 
this appeal, and is not shown by the evidence to present 
marked interference with employment in and of itself, as the 
veteran is retired.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 20 percent for the veteran's 
post-operative myositis and lumbosacral strain with 
arthritis.  As a preponderance of the evidence is against the 
award of an increased rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

A disability rating in excess of 20 percent for the veteran's 
post-operative myositis and lumbosacral strain with arthritis 
is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


